Citation Nr: 0030417	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.  

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which assigned a 10 percent rating for the veteran's 
seborrheic dermatitis of the scalp.  The Board remanded the 
case to the RO in November 1998 for further development.  The 
case has been returned to the Board for continuation of 
appellate review.  

FINDINGS OF FACT

1.  This case was remanded by the Board in November 1998 for 
evidentiary development, to include a current VA examination, 
with respect to the status of the veteran's skin disorder.  

2.  The veteran failed, without good cause, to report for 
examinations scheduled by VA to evaluate the aforementioned 
service-connected disorder; thus, the examination of the 
veteran, as requested in the remand order, has not taken 
place.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for a skin 
disorder cannot be established without a current VA 
examination; therefore the claim is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.655(b) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his formal appeal to the Board, dated in February 1995, 
the veteran stated, "I seek no increased rating for my scalp 
infection condition."  He went on to take exception to a 
notation in service department medical records indicating 
that there was no evidence that his skin condition produced 
constant itching.  He requested that the notation be expunged 
from the record.  Although his statement could have been 
regarded as a withdrawal of his appeal seeking an increased 
evaluation for a skin disorder, in order to accord the 
veteran the benefit of every consideration, the Board instead 
construed his comments as evidencing a desire to continue the 
appeal seeking the increased evaluation.  

The Board remanded the case in November 1998, noting that the 
veteran had not been afforded an examination by VA following 
his separation from service.  Pursuant to the Board's remand, 
the RO scheduled a VA dermatologic examination for the 
veteran, in September 1999, at a VA outpatient clinic in 
Boston, Massachusetts.  The veteran failed to report for the 
examination, the purpose of which was to determine the 
current nature and extent of his skin condition.  Notations 
from a VA medical facility indicate that the scheduled 
examination had been cancelled after it was learned from the 
veteran that he was to be out of the country on the day of 
the scheduled examination.  

In a November 1999 statement, the veteran advised that he had 
cancelled the examination scheduled for September 1999 
because of a busy work schedule.  He indicated his 
willingness to report for another examination as soon as his 
work schedule permitted.  He emphasized the importance of 
advance "coordination" and requested that VA contact him by 
phone or e-mail before setting the date of an examination.  

A letter, dated on April 18, 2000, from a contractor, QTC 
Medical Services, which performs examinations for VA, 
informed the veteran of a second dermatologic examination 
which was scheduled for May 4, 2000.  Prior to the scheduled 
examination, the veteran wrote to the RO advising that he 
would be out of town on the date of the scheduled 
examination.  He again emphasized the need for 
"coordination."  Further, the veteran pointed out that the 
examination, scheduled for May 4, 2000, was to be performed 
in Worcester, Massachusetts, a location more than 45 miles 
from his home or office.  He listed his address as Bedford, 
Massachusetts and requested that a future examination be 
arranged in the greater Boston area.  

An e-mail message in the claims folder from an employee of 
QTC Medical Services, dated May 8, 2000, advised that the 
veteran had cancelled his appointment for the May 4, 2000 
examination because of work.  He had told the case technician 
that he could not believe that the medical facility actually 
expected him to take off from work to report for an 
examination.  

The RO issued a supplemental statement of the case (SSOC) in 
July 2000.  In the SSOC, the RO advised the veteran that his 
claim for an increased rating had been denied  because of his 
failure to report for the VA examination scheduled in May 
2000.  As authority for its decision, the RO cited 38 C.F.R. 
§ 3.655(b).  

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2000).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2000).  

There is no evidence of record to suggest that the veteran 
did not receive notice of each of two examinations, arranged 
by VA, the first scheduled for September 1999, the second 
scheduled for May 2000.  Indeed, the veteran acknowledges 
having received notification of each of the scheduled 
examinations.  The veteran cites a very busy work schedule, 
including business travel out of town, by way of explanation 
for his failure to report for the scheduled examinations.  
However, the explanation he provides is not one of the for-
good-cause circumstances which would warrant scheduling yet 
another examination.  The letter advising him of the May 4, 
2000 examination was dated more than two weeks prior to the 
date of that examination on April 18, 2000.  This is a 
completely adequate time for him to have arranged to have 
reported for the examination.  Against a background where the 
official examination is accorded during working hours from 
Monday through Friday, it appears that the veteran is 
insisting that the examination be conducted during non-
working hours, because he does not want to take time off from 
work to report for an examination.  It is the opinion of the 
Board that no additional efforts are warranted by the RO.  

The record reveals that there is insufficient evidence to 
evaluate the veteran's claim for an increased evaluation for 
his service-connected skin disorder.  Further, the record 
reveals that an additional examination is necessary to 
establish the current degree of severity of his skin 
disorder.  In view of the veteran's lack of cooperation and 
failure, without good cause, to report for either of two 
scheduled examinations, his claim for an increased evaluation 
for his skin disorder must be denied.  


ORDER

Entitlement to an increased rating for a skin disorder is 
denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -


- 1 -


